Citation Nr: 0105914	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 408	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for post-traumatic stress disorder (PTSD), and in effect from 
October 12, 1994 through April 28, 1997.  

2.  Entitlement to a current rating in excess of 50 percent 
for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 
1946, and from November 1950 to May 1951.  This appeal arises 
in part from an August 1995 rating decision, which granted 
service connection and assigned a 10 percent rating for PTSD 
effective October 12, 1994.  The veteran, through his 
representative, submitted a written statement, dated in 
September 1995, and expressing disagreement with the initial 
10 percent rating assigned for PTSD.  In a separate written 
statement, also dated in September 1995, the veteran 
requested a hearing before a hearing officer at the RO.  He 
was accorded a hearing before a hearing officer at the RO in 
October 1995, and a copy of the transcript of the hearing is 
contained in the claims folder.  In March 1996, the hearing 
officer affirmed the 10 percent rating for PTSD.  A statement 
of the case was not issued at this time.  

In a written statement, dated April 29, 1997, the veteran 
continued to express his dissatisfaction with the initial 10 
percent rating assigned for his service-connected PTSD.  The 
RO construed this statement as a claim for an increased 
rating, as opposed to a continuation of his appeal with 
regard to the initial 10 percent rating.  

In a December 1998 rating decision, the RO increased the 
rating for the veteran's service-connected PTSD to 30 
percent, effective April 29, 1997.  In a March 2000 rating 
decision, the RO increased the rating for the veteran's 
service-connected PTSD to 50 percent, effective April 29, 
1997.  The veteran, through his representative, has continued 
to express his dissatisfaction with the current 50 percent 
rating for his service-connected PTSD.  Given that the 
veteran expressed dissatisfaction with the initial 10 percent 
rating assigned for PTSD by the August 1995 rating decision 
(and in effect from October 12, 1994 through April 28, 1997), 
and he continues to be dissatisfied with the current 50 
percent rating assigned for PTSD, the issues as shown on the 
title page are also considered to arise from the December 
1998 and March 2000 rating actions.  The second issue noted 
on the title page will be the subject of a remand following 
this decision.  


FINDINGS OF FACT

1.  During the period from October 12, 1994 through April 28, 
1997, the veteran's service-connected PTSD was manifested by 
the veteran's complaints of nightmares, tearfulness, 
outbursts of temper, and discomfort around groups of people 
and clinical findings that he has difficulty with retaining 
information and concentration, and difficulties focusing his 
thoughts.  

2.  During the period from October 12, 1994 through April 28, 
1997, the veteran's service-connected PTSD was productive of 
considerable, but not severe, social and industrial 
impairment; suicidal ideation, obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, spatial disorientation and 
neglect of personal appearance and hygiene were not shown.  


CONCLUSION OF LAW

A 50 percent rating for PTSD for the period from October 12, 
1994 through April 28, 1997, is warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996) and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective November 7, 1996) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran submitted his original claim for service 
connection for PTSD in a written statement, dated October 12, 
1994.  He was accorded a VA psychiatric evaluation in 
December 1994.  He reported that he had nightmares relating 
to his experiences in service, and he indicated that the 
nightmares had increased in severity over the past few years.  
He stated that he experienced crying spells when he was 
reminded of his traumatic experiences.  The veteran explained 
that he has feelings of responsibility and guilt over the 
loss of men in his unit.  He described himself as having 
little tolerance for others, and he avoids crowds.  He 
indicated that he has a violent temper, which has caused him 
to throw objects and destroy items in his home.  The veteran 
complained of insomnia, and he said that he frequently arises 
to check the security of his home.  He was described as 
hypervigilant.  He dissociates and he has difficulty with 
retaining information and concentration.  On clinical 
evaluation, the examiner indicated that the veteran's level 
of consciousness was clear.  His speech was coherent, 
relevant, and direct.  His affect was depressed.  The 
examiner opined that the veteran had difficulties focusing 
his thoughts.  The veteran denied suicidal and homicidal 
ideation, and he was free of hallucinations and delusions.  
His capacity for abstract thinking was intact, and his 
judgment and insight were described as good.  The diagnoses 
were PTSD and dysthymic disorder.  

A report of a February 1995 VA social survey noted that the 
veteran's nightmares are so violent that his wife cannot 
sleep with him because he has grabbed her, and he has torn 
the bed apart.  He experiences survivor guilt, and his temper 
erupts without cause.  Certain visual cues cause him to cry.  
Dates corresponding to the anniversaries of traumatic events 
in service cause the veteran to experience increased 
difficulties in sleeping and increase his irritability.  
Media coverage during Operation Desert Storm caused him 
significant distress.  The veteran was described as being 
extremely precise in his presentation of facts, and the 
social worker indicated that it was necessary to refocus him 
on progressing with his recollections.  He was oriented in 
all three spheres, and he was verbally overproductive and 
circumstantial, although he was very organized in his 
discussion of events.  His affect was depressed, and he 
denied suicidal and homicidal ideations.  

On VA psychiatric examination in March 1995, the veteran 
reported that, prior to beginning treatment for PTSD, he was 
becoming more violent at home.  He experienced nightmares, 
feelings of guilt and nervousness, and he grew angry easily.  
He became tearful and emotional in describing his 
experiences.  The veteran explained that he continues to feel 
responsible for the deaths of four of his comrades in 
service.  Reunions with individuals with whom he served in 
the military cause him distress, and he becomes very quiet 
and emotional.  He indicated that he still smells flesh, and 
sees images of people killed by bombs.  He denied 
hallucinations, delusions, and other manic or psychotic 
symptoms.  On clinical evaluation, the examiner described the 
veteran as pleasant and cooperative, but he was labile in 
expressing his emotions.  He was more tearful when vividly 
recalling incidents which occurred in service.  He was 
coherent, relevant and goal directed in his speech, and he 
was oriented as to time, place, and person.  There were no 
suicidal or homicidal ideations, and his judgment and insight 
were good.  The examiner's diagnoses included PTSD.  

In a written statement, dated in September 1995, the veteran 
asserted that his PTSD was more disabling than reflected by 
the 10 percent rating then in effect.  He indicated that he 
has nightmares, and he continues to be upset by the memory of 
having been among those personnel responsible for removing 
the remains of shipmates killed after an enemy attack.  The 
sights and smells associated with this experience cause him 
to awaken, gagging and on the verge of vomiting.  He has 
stomach aches, cramps, and muscle aches, as well as headaches 
and loss of sleep.  

In a report of an October 1995 VA PTSD medical treatment 
review, it was noted that the veteran's symptoms included 
intrusive thoughts, distressing dreams, diminished interest 
in activities, detachment from others, restricted range of 
affect, difficulty in falling asleep, and anger.  His 
progress in treatment was described as fair.  His prognosis 
was considered guarded, and contingent upon continued medical 
treatment.  The health care provider noted that the veteran 
had been able to decrease the frequency of his distressing 
dreams, but he had yet to make progress in individual or 
group therapy.  

At a hearing before a hearing officer at the RO in October 
1995, the veteran testified that he participates in group 
therapy with a VA psychiatrist on a weekly basis.  He 
explained that he was taking several medications in 
connection with his treatment.  The veteran indicated that he 
has problems mixing with people, and he becomes argumentative 
and very upset.  In crowds, he begins to feel warm, he starts 
perspiring, his skin seems to tighten, and he feels rigid.  
His teeth clench, and he sometimes chews the inside of his 
mouth.  He recalled that, before beginning treatment, he 
would thrash and kick his wife in bed.  The bed would be in 
shambles, and he would awaken gagging and on the verge of 
vomiting.  He said that, instead of having these episodes two 
or three times a week, they now occur two or three times a 
month.  The veteran indicated that he does very little 
socially.  He has not participated in sports activities in 
approximately thirty years because he is uncomfortable around 
crowds, and he feels he is likely to engage others in 
arguments.  The veteran's wife testified that he does not 
seem to be the same man whom she married.  He dislikes social 
activities, and she is able to anticipate his behavior 
depending upon whether he has had difficulty sleeping.  She 
does not sleep in the same bed as the veteran because he has 
occasionally struck her in his sleep.  She recalled that, on 
one occasion, the veteran struck her arm, injuring her.  The 
veteran's wife stated that he appears to occasionally be more 
comfortable after attending group or couple therapy sessions, 
and that he is more capable of discussing his feelings with 
other veterans at such times.  She further indicated that she 
and the veteran have a friend who is a disabled veteran, and 
who tries to encourage the veteran to socialize more 
frequently.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The rating criteria for psychiatric disabilities were amended 
effective November 7, 1996.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under rating criteria in effect prior to November 7, 1996 
(the former criteria), a 10 percent rating is assigned for 
PTSD when there is emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted for 
PTSD when the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and when there are psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).  

Under the criteria which became effective on and after 
November 7, 1996 (the current criteria), a 10 percent rating 
is assigned for PTSD when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence): spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440 
(2000).  

Following a careful review of the record, the Board of 
Veterans' Appeals (Board) finds that the former diagnostic 
criteria are more favorable to the veteran than the current 
criteria, and that a 50 percent initial rating for PTSD for 
the period from October 12, 1994 through April 28, 1997 is 
warranted under the former criteria.  The medical evidence as 
to the severity of the veteran's service-connected PTSD 
during the period from October 12, 1994 through April 28, 
1997 included the report of an October 1995 VA PTSD medical 
treatment review, which described the veteran's symptoms as 
including detachment from others.  On VA psychiatric 
examination in March 1995, the veteran indicated that 
reunions with individuals with whom he served in the military 
cause him distress.  The veteran and his wife testified, at a 
hearing before a hearing officer at the RO in October 1995, 
that the veteran dislikes social activities, and he has 
problems mixing with people.  The foregoing evidence shows 
considerable social impairment.  The VA psychiatric 
evaluation in December 1994 included an examiner's note that 
the veteran has difficulty with retaining information and 
concentration, and he has difficulties in focusing his 
thoughts.  The report of an October 1995 VA PTSD medical 
treatment review described his symptoms as including 
diminished interest in activities.  This evidence supports a 
conclusion that the veteran's PTSD has resulted in 
considerable industrial impairment.  

The evidence does not support a 70 percent rating under the 
former criteria.  While the evidence shows considerable 
social and industrial impairment, the Board notes that the 
veteran continues to live with his wife, and she has 
testified that they are friends with another disabled 
veteran.  The evidence does not indicate that the veteran's 
service-connected PTSD has resulted in severe industrial 
impairment.  

The evidence also does not support a 70 percent rating under 
the current criteria.  Although some symptoms associated with 
a 70 percent rating under the current criteria are present, 
most of the symptoms which would warrant a 70 percent rating 
under the current criteria are absent.  The evidence does not 
show that the veteran's service-connected PTSD is manifested 
by suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; and 
neglect of personal appearance and hygiene.  

Accordingly, the Board concludes that a 50 percent initial 
rating is warranted for the veteran's service-connected PTSD 
for the period from October 12, 1994 through April 28, 1997, 
and to that extent, the appeal should be granted.  A 50 
percent rating represents the most disabling this disorder 
has been during the above noted period, and during said 
period, staged ratings are not in order.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

ORDER

An initial 50 percent rating for PTSD for the period from 
October 12, 1994 through April 28, 1997 is granted, subject 
to the regulations governing payment of monetary awards.  


REMAND

In June 1997, the veteran was hospitalized for nine days for 
treatment of PTSD.  He was again hospitalized for treatment 
of PTSD from August 1997 to September 1997.  A temporary 
total rating was assigned pursuant to 38 C.F.R. § 4.29 based 
on this period of hospitalization.  It extended from August 
26, 1997 through September 30, 1997.  

In January 2000, the veteran was accorded a VA psychiatric 
examination to evaluate the severity of his PTSD.  The 
examination report indicates that the examiner did not have 
an opportunity to review the claims folder in conjunction 
with the examination.  For example, the examiner indicated 
that the veteran had last had a VA compensation examination 
to evaluate his PTSD in August 1997.  The examiner appeared 
to be unaware of the report of VA examination of the veteran 
in November 1998.  On the November 1998 VA examination, the 
PTSD was classified as severely disabling and a GAF score of 
45 was assigned.  There was also recorded clinical data on 
the January 2000 examination report indicating ongoing VA 
outpatient treatment for PTSD, including at the Batavia, New 
York facility.  The most recent records of medical treatment 
of the veteran which are currently in the claims folder date 
from 1998.  Therefore, it appears that current records of 
medical treatment of the veteran for PTSD have not been 
associated with the claims folder.  Accordingly, further 
development is indicated.  

The Board concludes that the claim for entitlement to a 
current rating in excess of 50 percent for PTSD should be 
REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of, and dates of treatment by, 
all medical providers of treatment for 
his service-connected PTSD disorder since 
his VA psychiatric examination in 
November 1998.  Any necessary releases 
should be obtained.  All records of 
medical treatment identified must be 
associated with the claims folder.  

2.  After the above referenced 
development has been completed, the 
veteran should be accorded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner must comment 
as to the degree to which PTSD affects 
the veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment).  He must further comment as 
to the degree to which the PTSD results 
in reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The 
examiner must also be furnished a copy of 
the VA General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
on and after November 7, 1996) and, on 
examination of the veteran, the examiner 
must comment as to the presence or 
absence of each symptom and clinical 
finding specified therein for ratings 
from zero percent to 100 percent, and if 
present, the frequency and/or degree(s) 
of severity thereof.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been completed, to include obtaining all 
records, responses, and medical comments 
and opinions requested.  

4.  The RO should then review the claim 
for entitlement to a current rating in 
excess of 50 percent for PTSD to 
determine if the claim may be granted.  
If the veteran's claim remains denied, he 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



